Woodward, J.
— The error assigned is to sustaining the demurrer to the answer. Under the ruling of this court in Lyon v. Bunn, ante, 48, this denial of the makers being without oath, would not warrant the sustaining of the demurrer, and thus holding the answer and denial wholly insufficient; but it changed the burden of proof from the plaintiff to the defendant. That is, the plaintiff need not prove the execution or assignment, in the first instance, *391without a denial under oath, but the defendants might introduce evidence to sustain their denial; but this ruling of the court held the answer wholly insufficient. They went to trial upon the other matters in their answer, and it does not appear that they offered evidence in relation to the assignment, but we consider that they were' debarred from so doing by the decision of the court.
¥e are of the opinion, therefore, that there was error in the ruling and judgment of the court, and it is reversed.